Citation Nr: 0124720	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-23 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for status post removal of 
a chest cyst.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1956 to February 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 RO rating decision that denied 
service connection for status post removal of a chest cyst.  
The veteran was scheduled to testify at a hearing before the 
Board in October 2001, but he canceled the hearing.


REMAND

The veteran served on active duty from March 1956 to February 
1958.  His service medical records show no pertinent defect 
on the enlistment examination.  In September 1957, he was 
seen for a small mass in the right breast which he variously 
reported as being present for a few weeks or several months 
and which had been enlarging.  He was admitted to the 
hospital for a few days that month, during which time the 
right chest mass was surgically excised.  The condition was 
diagnosed as gynecomastia.  On the medical history form for 
the January 1958 service separation examination, the veteran 
reported the history of removal of the chest growth in 
service, but no related disorder was described on the 
separation examination.  Some post-service records also note 
the history of the removal of the chest growth in service 
(which the veteran at times referred to as a cyst), but no 
related residual condition is described in the medical 
records.

An unappealed January 1959 RO decision denied service 
connection for postoperative residuals of gynecomastia.  The 
stated reason for a denial was that the condition was a 
constitutional or developmental abnormality and thus not a 
disability under the law.  The Board notes that a subsequent 
precedent VA General Counsel's opinion gives a more 
restrictive interpretation as to when service connection is 
precluded for congenital or developmental defects.  See 
38 C.F.R. §§ 4.9, 3.303(c); VAOPGCPREC 1-85.  Although the 
veteran's recent claim has been termed service connection for 
status post removal of a chest cyst, it appears to be 
basically the same as the previously denied claim for service 
connection for postoperative residuals of gynecomastia.  
However, the RO has not applied rules of finality of prior 
decisions.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Under the circumstances of this case (including the 
intervening cited precedent VA General Counsel's opinion 
which gives a restrictive interpretation as to when service 
connection is precluded for congenital or developmental 
defects), the Board agrees with the RO's approach of treating 
the recent service connection claim as a new claim which is 
to be adjudicated without regard to finality of the earlier 
RO decision. 

The April 2000 RO decision denied the claim for service 
connection for status post removal of a chest cyst for the 
stated reason that the claim was "not well grounded." In 
November 2000, while the veteran's case was pending on 
appeal, a new law was enacted which, in part, eliminates the 
concept of a well grounded claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Moreover, this law, and a recently promulgated 
companion regulation, redefine the VA's obligations with 
respect to notifying a claimant of evidence needed to 
substantiate a claim and with respect to the duty to assist a 
claimant in developing pertinent evidence.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159).

Given this new law and regulation, an attempt should be made 
to obtain any post-service medical records of the claimed 
condition, and a VA examination should be provided.

Accordingly, the case is remanded for the following action:

1.  The RO should ask the veteran to 
identify (names, locations, dates) any 
post-service medical providers who 
examined or treated him for gynecomastia, 
a cyst or other growth of the chest, or 
residuals of the chest surgery he had in 
service.  The RO should obtain copies of 
any related records from identified 
sources.

2.  The RO should have the veteran 
undergo a VA examination to determine the 
existence and etiology of any 
postoperative residuals of gynecomastia, 
a cyst, or other growth of the chest.  
The claims folder should be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate whether there 
are any residuals of the right chest 
growth condition which the veteran had in 
service (which was then classified as 
gynecomastia), including whether there is 
any right chest scar from the surgery 
performed in service for removal of the 
growth. 

3.  Thereafter, the RO should review, on 
the merits, the claim for service 
connection for status post removal of a 
chest cyst.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.  




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).



